     Case 1:17-cr-00304-LJO-SKO Document 90 Filed 06/05/20 Page 1 of 4

 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     KEVIN C. KHASIGIAN
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:17-CR-00304-LJO-SKO

12                                         Plaintiff,    STIPULATION AND ORDER EXTENDING
                                                         THE DISCOVERY DEADLINE FROM JUNE
13                               v.                      10, 2020 TO JULY 15, 2020

14    JOSE JESUS CARBAJAL,

15                                         Defendant.

16

17           On February 17, 2020, Oscar Zaragoza, Jose Hurtado, and Ezequiel Carbajal filed

18   ancillary petitions in the above-entitled case. The parties previously field a stipulation, and the

19   Court so entered, a discovery and ancillary schedule concerning the petitions filed by Oscar

20   Zaragoza, Jose Hurtado, and Ezequiel Carbajal. See ECF No. 78. With the Court’s approval, the

21   United States and Petitioners hereby request an order extending the current discovery deadline

22   from June 10, 2020 to July 15, 2020. The remaining dates in the previously entered scheduling

23   order shall remain unchanged.

24           The United States and Petitioners’ counsel stipulate and agree to the following:

25                                            I. PRIOR PROCEEDINGS.

26           1.        On December 21, 2017, defendant Jose Jesus Carbajal (“Carbajal”) was charged

27   by indictment with conspiracy to commit Hobbs Act robbery and interference with commerce by

28   robbery in violation of 18 U.S.C. § 1951, and use of a firearm during and in relation to a crime of
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE     1
     DISCOVERY DEADLINE
     Case 1:17-cr-00304-LJO-SKO Document 90 Filed 06/05/20 Page 2 of 4

 1   violence or drug trafficking crime in violation of 18 U.S.C. § 924(c). ECF No. 6, Counts 1 to 3.

 2   The indictment sought forfeiture of Carbajal’s interest in all property which constitutes or is

 3   derived from proceeds traceable a violation of 18 U.S.C. § 1951, and any firearms and

 4   ammunition involved in or used in the knowing commission of a violation of 18 U.S.C. § 924(c).

 5   Id., Forfeiture Allegation.

 6           2.        On May 3, 2018, the United States filed a Bill of Particulars seeking forfeiture of

 7   the 1965 Ford Mustang, License: 7HKY797, VIN: 5F09C612783, 1969 Chevrolet Camaro,

 8   License: 7NPN598, VIN: 123379N592839, 2008 Lexus LS460, License: 7KGL577, VIN:

 9   JTHBL46F285063049; and, 2011 Jaguar XJL, License 7UTY467, VIN:

10   SAJWA2GB5BLV17646. ECF No. 11.

11           3.        On July 18, 2019, Carbajal was charged by superseding indictment with

12   conspiracy to commit Hobbs Act robbery and interference with commerce by robbery in violation

13   of 18 U.S.C. § 1951, and use of a firearm during and in relation to a crime of violence or drug

14   trafficking crime in violation of 18 U.S.C. § 924(c). ECF No. 25, Counts 1 to 3. The indictment

15   sought forfeiture of Carbajal’s interest in all property which constitutes or is derived from

16   proceeds traceable a violation of 18 U.S.C. § 1951, and any firearms and ammunition involved in

17   or used in the knowing commission of a violation of 18 U.S.C. § 924(c). Id., Forfeiture

18   Allegation.

19           4.        On August 1, 2019, a jury found Carbajal guilty on all three counts alleged in the

20   superseding indictment. ECF No. 47. The United States filed a brief supporting a preliminary
21   order forfeiture of the vehicles based on their connection to the conspiracy and robbery. ECF No.

22   59. In Carbajal’s opposition brief, he contended that there is no evidence establishing a nexus

23   between the crimes he was convicted of and the seized vehicles. ECF No. 60.

24           5.        On January 14, 2020, the Court entered a Preliminary Order of Forfeiture, thus

25   initiating ancillary proceedings in which third parties could contest the forfeiture pursuant to 21

26   U.S.C. § 853(n). ECF No. 66. Thereafter, consistent with 21 U.S.C. § 853(n)(1), the United
27   States published notice of the preliminary forfeiture order and provided direct notice to those

28   persons known to have alleged an interest in the forfeited properties. ECF No. 76.
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE       2
     DISCOVERY DEADLINE
     Case 1:17-cr-00304-LJO-SKO Document 90 Filed 06/05/20 Page 3 of 4

 1             6.      On February 17, 2020, petitioner Oscar Zaragoza filed a petition to the 1965 Ford

 2   Mustang, License: 7HKY797, VIN: 5F09C612783 (“1965 Ford Mustang”) based on his

 3   ownership interest. ECF No. 73.

 4             7.      On February 17, 2020, petitioner Jose Hurtado filed a petition to the 2011 Jaguar

 5   XJL, License 7UTY467, VIN: SAJWA2GB5BLV17646 based on his ownership interest. ECF

 6   No. 74.

 7             8.      On February 17, 2020, petitioner Ezequiel Carbajal filed a petition to the 1969

 8   Chevrolet Camaro, License: 7NPN598, VIN: 123379N592839 based on his ownership interest.

 9   ECF No. 75.

10             9.      On January 13, 2020, criminal defendant Carbajal was sentenced.

11                                     II. THE ANCILLARY PROCEEDING

12             10.     On March 5, 2020, the parties stipulated to and the Court subsequently entered an

13   order setting forth a discovery and ancillary schedule. See ECF No. 78.

14             11.     With the Court’s approval, the United States and Petitioners request an order

15   extending the current discovery deadline from June 10, 2020 to July 15, 2020. The remaining

16   dates shall remain unchanged. The parties therefore propose the following ancillary and

17   discovery schedule:

18
                                         Event                                  Timing
19                                Discovery Cutoff                           July 15, 2020
20                    Last Day to File Dispositive Motions                   July 31, 2020
                                  Ancillary Hearing                September 25, 2020 at 8:30 a.m.
21

22   Dated: June 4, 2020                                        McGREGOR W. SCOTT
                                                                United States Attorney
23
                                                      By:       /s/ Kevin C. Khasigian
24                                                              MELANIE L. ALSWORTH
                                                                KEVIN C. KHASIGIAN
25                                                              Assistant United States Attorneys
26   Dated: June 3, 2020                              By:        /s/ Richard M. Barnett
                                                                RICHARD M. BARNETT
27                                                              Attorney for Petitioners
                                                                (As approved by telephone on 6/3/2020)
28
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE         3
     DISCOVERY DEADLINE
     Case 1:17-cr-00304-LJO-SKO Document 90 Filed 06/05/20 Page 4 of 4

 1                                                    ORDER

 2           Before this Court is the United States’ stipulated request for an order extending the

 3   discovery cutoff date to July 15, 2020. The discovery cutoff is ordered extended to July 15, 2020,

 4   and all other dates remain unaffected.

 5   IT IS SO ORDERED.
 6
         Dated:       June 4, 2020
 7                                                       UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE      4
     DISCOVERY DEADLINE
